USCA4 Appeal: 20-6848      Doc: 39            Filed: 08/12/2022    Pg: 1 of 1



                                                                           FILED: August 12, 2022

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT



                                                 No. 20-6848


        MARC PIERRE HALL,

                     Plaintiff – Appellant,

        v.

        UNITED STATES OF AMERICA,

                     Defendant – Appellee.


                                                  ORDER



               The Court amends its opinion filed on August 10, 2022, as follows:

               On page 2, the page number is added to the bottom of the page.

               On page 5, in the citation from Jones v. Bock, the single quotation mark after “of”

        is changed to a double quotation mark, and the double quotation mark after “succeed” is

        deleted.

                                                           For the Court – By Direction

                                                           /s/ Patricia S. Connor, Clerk